DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
This Office Action is responsive to the amendment filed 7/20/2022.  Claims 1-4, 8, 10, 11, 13, and 16-20 are pending.  Claims 1 and 20 have been amended.
The rejection of claims 1-4, 8, 10, 11, 13, 16-18, and 20 under 35 U.S.C. 103 as being unpatentable over Preugschas (EP 1159913) in view of Aquilonius et al.  (US 2011/0295416) is withdrawn in response to Applicant’s amendments.  Accordingly, the rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over Preugschas (EP 1159913), in view of Aquilonius et al.  (US 2011/0295416), and further in view of Chan (US 2007/0044819) is also withdrawn.
In response to Applicant’s amendments, new ground(s) of rejection are applied below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites a container comprising an exit port, and the container also comprises all the structure recited in the body of the claim.  This recited structure is claimed relative to the container and the exit port in such a way that at least some of the claimed elements must be separate from, or relative to, the container itself.  For instance, the claim recites “the container comprising an exit port and tablets . . . the container comprising . . . an outlet configured to deliver the tablets from the container into the automatic dishwashing machine . . . a metering mechanism . . . located between the exit port of the container and the outlet . . . a crenelated portion which extends into the container . . . an inlet opening for receiving one or more tablets from the exit port of the container.”  It is unclear how the container, shown as element 12 in the specification, can comprise the claimed structure which is separate from, or relative to, itself; therefore, the claim is indefinite.  For examination purpose, the claim is considered to include a dosing device and the dosing device comprises the body of the claim.

Allowable Subject Matter
Claims 1-4, 8, 10, 11, 13, and 16-19 are allowed.
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose, or render obvious, the dosing device as defined by claim 1 or the dishwasher as defined by claim 20.  There is no apparent teaching, suggestion, or motivation to modify the closest prior art, Preugschas (EP 1159913), to further include wherein the agitation portion is engageable against the plurality of teeth.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711